Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 1 of 8




                                                     204-KS-MTP
Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 2 of 8
Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 3 of 8
Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 4 of 8
Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 5 of 8
Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 6 of 8
Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 7 of 8
Case 2:20-cv-00204-KS-MTP Document 1 Filed 11/12/20 Page 8 of 8
                                   Case 2:20-cv-00204-KS-MTP Document 1-1 Filed 11/12/20 Page 1 of 1
<rJS44 (Rev          r2l07)                                                                    CIYIL COVER SHEET                                            Civil No.: 2:20-cv-204-KS-MTP

rhe crvrl docr(et         sheet.   (sEE INSTRUCTIoNS ON THE REVERSE OF THE FORM_)

l. (a) PLAINTIFFS                                                                                                                    DEFENDANTS
    United States of America                                                                                                         $6,214.00; United States Currency; $612.00 U.S. Currency

      (b)     County ofResidence ofFirst Listed Plaintiff                                                                            County ofResidence ofFirst Listed Defendant                     Forrest County
                                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                             NOTE: tN LAND CONDEMNATTON CASES,                  USE THE LOCATION OF THE
                                                                                                                                                        LAND INVOLVED.

      (C)    ettomey's (Fim Nme,              Address, md Telephone              Nmber)                                              Attomeys (lf tuom)
 Clay B. Baldwin U.S. Attomey's Office
 501 East Court Street, Suite 4.430, Jackson, MS 39201 (601 ) 9654480


Il.      BASIS OF JURISDICTION                                      lPtace   m.'X"   in (he Box onty)                 III. CITIZENSHIP OF PRINCIPAL PARTIES(place an "X" in one Box for plaintiff
                                                                                                                                           ODI))
                                                                                                                               (For Diversity Cses                                                      and One Box for Defendmt)
Xt         U.s. Govement                        O3       Federal Question                                                                    IrIF                    DEF                               PTF                            DEF
              Plaintiff                                     (U.S,    Colrment        Not a Pdty)                         CitizenofThisState D I                      O I IncorporatedrrrPrincipalPlace O 4                            D4
                                                                                                                                                                               ofBusiness In This State

02         U.S.   Goyement                      O   4     Divenity                                                       CitizenofAnothrState O 2                    O 2       IncorporatedandhincipalPlace                D5         D5
             Defendmt
                                                            (lndicate Citrrenship ofPartia in lrem           lll)                                                                 ofBusiness   h     Another State

                                                                                                                         Citizen or Subject ofa             D3       D 3       ForeignNation                               o6         i6
                             OF SUIT
                                                                                                                                                                         BANKRTIPTC}'                        c
0 ll0 Irsmce                                    PERSONAL INJURY                            PERSONAL INJLIRY              O 610Agricultm                        O   422Appeal28USCl58                  a   400 State Reapportionment
D    120   Mrine                          O      310    Airplue                       O     362 Pasonal Injury -         O 620 Other Food &      Drug          O   423 Withdrawal                     o   410 Antitust
O    130   Miller Act                     D      315 Airplme Product                           Med. Malpmctrce           X   625 Drug Relared Seire                    28 USC 157                     D 430 Banks md Bmking
O     Negotiable Instrment
     140                                                Liability                     O    365 Pemonal tnjury -                  of Property 2 I USC 88 I                                             o   450    Comerce
O 150 Rmovery ofOverpEment                O      320 Assault, Libcl          &                    hoduct Liability       O   630 Liquorlaws                                                           o   460 Deportation
      & Enforcement                                     Slmder                        0    368 Asbestos Personal         O   640 R.R. & Truck                  a   820 Copyrights                     o   470 Racketeer lnfluenced md
O l5l lvlediwe Act                        O      330 Federal Ernployen'                           hjury Product          O   650 Airlinc Regs.                 a   830 Patmt                                     Compt Orgmiations
O 152 Recorery of Defuulted                             Liability                           Liability                    O   650 Occupationa.l                 a   840 Trademark                          480 Consmer Credit
      Studenl Lom                         O      340    Mrine                          PERSONAL PROPERTY                            Safety/Health                                                         490 Cabl€r'Sat TV
      (Excl. Vetem)                       0      -345   Muine Product                 fl   370 Other Fmud                O   690 Other                                                                    810 Selective Service
O 153 Recorcry ofoverpayment                            Liability                     D    371 Truth in Lending                          I,,\BOR                                                          850 SeuitieVComodities/
      of Veteru's Beoefits                0      350 Motor Vehicle                    D    3E0 Other Pmnal               O 7 l0 Fair Labor Stadards            o   86r HrA(t395tr)                               Exchmge
o I60 Stockholders' Suits                 D      355 Motor Vehicle                             Prcperty Darnge                    Act                         O    862 Black Lmg (923)                    875 Customer Challenge
3 [90 Other Contract                                 Product Liability                0    385 Prcperty Damage           O   720 Labor/Mgmt. Relatiom         O    863 DIwC/DIww (40s(g))                     l2 usc 3410
D 195 Contract Product Liability          fl     360OtherPenonal                                 Pmdua Liability         O   7-30 Labor/Mgml.Reporting         O   864 SSID Title Xvl                     890 Other Statutory Actiom
o    196                                             lniurv                                                                      & Dirclosm Act               D    E65 RSI (405(,r))                      891 Agricultml Acts
                      'Y                           CIVIT, RIGIITS                                                        O   740 Railway Labor Act                                                    D   892 Economic Stabiliation Act
0   210 Lmd Condemation                   O      441 Voting                          0     5   l0 Motions to Vacate      O   ?90 Other Labor Litigation       0    870 Taxes (U.S. Plaintiff          o   893 Enviromental Matters
O   220 Foreclosue                        0      442 Employment                                  Sentence                O   791 Empl. Ret. Inc,                         or Defendal)                 D   89,1Energy Allocation Act
O   230 Rent Lease & Ejectrnent           fl     443 Houing/                               Hebess Corpus:                          Secuity Act                3    871   IRS   ThirdParty             J   895 Freedom of Infomation
O   240 Torts to Lmd                                 Accommodations                  D     530 Ceneml                                                                    26 USC 7609                          Act
O   245 Tort Product Liability            O      444 Welfare                         J     535   Death Penalty                 IMMIGRATION                                                            O   900Appeal of Fe Detemination
D   290 All Other Real Property           0      ,145 Amer. w/Disbilities            Ll    540   Mmdamus & Other         O 462 NatmlEaum Applimtion                                                          Under Equal Acess
                                                       Employmmt                     D     550   Civil Rights            O 463HabecCorpu-                                                                     to Jutice
                                          O      446 Amcr, wiDisbilities             D     555   Primn Condition                   Alien Detaine                                                      O   950 Constitutiomlity   of
                                                      Other                                                              O   465   Othc Imigration                                                            State Statutes
                                          D      '140
                                                      Odra Civil Rigfits                                                           Actions




V. ORIGIN                          (Place m    "X'in    One Box Only)                                                                                                                                                         to Dlstnct
E    I     Onginal
           Proceedtng
                             D 2 Removed from                            D       3   Remanded from                  04Reinstatedor           D      5
                                                                                                                                                        Transfened from
                                                                                                                                                        another district       D6       Multidistrict       A     7
                                                                                                                                                                                                                      J     from
                                       Strate   Court                                Appellate Cou(                      Reopened                                                       Litigation
                                                    Cite the tJ.S. Civil Statuteunderwhichyouarefiling (Donotcitejurisdictionalstetutesunlessdiversity):
                                                    2'1 U.S.C.88
VI.      CATISE OF ACTION
                                                    Brief description of cause
                                                    Civil forfeiture of    214.00 and                       12.00 u.s.            seized from Mario Hooker
VII.       REQUESTED IN                                   CHECK IF THIS IS A CLASS ACTIOn.                                   DEMAND $                      CHECK YES only if demanded in complaint
           COMPLAINT:                                     UNDER F,R,C.P.23                                                                                                 JTIR}.DEMAND: OYes dNo
vrrr.       RELATED CASE(S)
                                                        (Seinstnrctions):
            IF ANY                                                                   JUDGE                                                                         DOCKET NUMBER

DATE                                                                                       SIGNATURE OF ATTORNEY OF
 11112t2020
                               Y


    RECEIPT #                          .AMOUNT                                                 APPLYING IFP                                         JUDGE    Starrett                   MAG, JUDGE          Parker
